DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
2.	The terminal disclaimer filed on 03/14/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 05/27/2017 (see Date of Continuation on BIB) has been reviewed and is accepted.  The terminal disclaimer has been approved on 03/14/2022.

Response to Arguments
3.	Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection. 

4.	Applicant amended claims 1, 9, and 15.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-5, 9-11, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kaukovuori et al (US 8,526,388), hereinafter “Kaukovuori“, in view of Koskinen et al (US 9,698,965), hereinafter “Koskinen“, further in view of Beadles et al (US 2018/0323815), hereinafter “Beadles”.
Regarding claim 1, Kaukovuori teaches a User Equipment (UE), comprising a processor and a memory coupled to the processor via a bus system, wherein the processor is configured to read a program stored in the memory, so as to enable the UE to perform the following steps (col. 2, line 61 to col. 3, line 64 teach providing interference control in multiple different frequency bands): 
transmitting intra-UE interference suppression capability information with respect to an intra-UE interference to a network side device (col. 4, line 38 to col. 5, line 13); and 
in case that the intra-UE interference suppression capability information indicates that the UE has a weak interference suppression capability and the intra-UE interference comprises an intermodulation interference (col. 3, line 33 to col. 5, line 13), 

Koskinen, in the same field of endeavor, teaches performing an interference avoiding operation, wherein the interference avoiding operation comprises: not performing, by the UE, uplink transmission in a first system and uplink transmission in a second system simultaneously (col. 3, line 1 to col. 4, line 36 teach performing an interference avoiding operation).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to provide the above teaching of Kaukovuori to Koskinen, in order to support multiple services on different radio technologies related in a certain way may create intermodulation interference to each other (as suggested by Koskinen in col. 1, lines 11-32).
Kaukovuori and Koskinen do not explicitly teach the first system being a long term evolution (LTE) system and the second system being 5th-Generation (5G) New Radio (NR) system.
Beadles, in the same field of endeavor, teaches the first system being a long term evolution (LTE) system and the second system being 5th-Generation (5G) New Radio (NR) system (pars [0033] [0074-0077] teach the interference types in a wireless communication network such as a cellular communications network (e.g., a Long Term Evoluiton (LTE) network, and a 5G New Radio (NR) network which reads on the first system and the second system.


Regarding claims 2, 10, and 16, the combination of Kaukovuori, Koskinen and Beadles teach the UE according to claims 1, 9, 15, Kaukovuori further teaches wherein the processor is further configured to read the program in the memory so as to enable the UE to perform the following step: when there is the intra-UE interference (col. 4, line 56 to col. 5, line 13), transmitting the intra-UE interference suppression capability information with respect to the intra-UE interference to the network side device (col. 8, lines 1-67 teach different frequency bands are used for active uplink communications produce intermodulation products at certain frequencies or bands).  

Regarding claims 3, 11, and 17, the combination of Kaukovuori, Koskinen and Beadles teach the UE according to claims 1, 9, 15, Kaukovuori further teaches wherein the intermodulation interference comprises second order intermodulation (col. 8, lines 1-67 teach a 2nd order intermodulation range of a 2nd order intermodulation) or third order intermodulation.  

 claim 4, the combination of Kaukovuori, Koskinen and Beadles teach the UE according to claim 1, Kaukovuori further teaches wherein the intra-UE interference suppression capability information comprises indication information for indicating an intra-UE interference suppression capability of the UE, and the indication information comprises one bit (col. 26, lines 1-50 the prioritized bit rate of logical channel reads on one bit).  

Regarding claim 5, the combination of Kaukovuori, Koskinen and Beadles teach the UE according to claim 1, Kaukovuori further teaches wherein the intra-UE interference suppression capability information indicates that uplink transmission is supported in - 42 -one of the first system and the second system (col. 17 line 20 to col. 18, line 35 teach the indications given in the UE report).

Regarding to claim 9, the claim is interpreted and rejected for the same reason as set forth in claim 1. 

Regarding to claim 15, the claim is interpreted and rejected for the same reason as set forth in claim 1. 

Allowable Subject Matter
8.	Claims 6-8, 12-14, 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claims 6, 12, 18, the prior art of record fails to disclose wherein the intra-UE interference suppression capability information comprises an intermodulation interference isolation performance, indication information indicating whether the intra-UE interference suppression capability of the UE meets a predetermined intra-UE interference suppression capability index requirement, receiving signal sensitivity information about the UE, indication information indicating a receiving signal sensitivity degradation of the UE, or an isolation performance of the UE with respect to at least one power difference, wherein the power difference is an absolute difference between transmission power of the first system and transmission power of the second system when uplink signals are transmitted by the UE in the first system and the second system simultaneously as specified in the claims.
As to claims 7, 13, 19, the prior art of record fails to disclose wherein the intra-UE interference suppression capability information comprises the intra-UE interference suppression capability information about the UE within a predicted frequency range, and the predicted frequency range comprises: a frequency range located within a first candidate predicted frequency range and belonging to a downlink system bandwidth of a second system for the UE, the first candidate predicted frequency range being a candidate predicted frequency range of the intra-UE interference within an uplink operating frequency range of a first system for the UE; or a frequency range located within a second candidate predicted frequency range and belonging to a downlink system bandwidth of the first system for the UE, the second candidate predicted frequency range being a candidate predicted frequency range of the intra-UE interference within the uplink operating frequency range of the first system for the UE 
As to claims 8, 14, 20, the prior art of record fails to disclose wherein the processor is further configured to read the program in the memory so as to enable the UE to perform the following steps: when the intra-UE interference comprises intermodulation interference and a difference acquired by subtracting the receiving signal sensitivity of the UE from downlink reception power of the UE in the first system is greater than a predetermined threshold, performing the uplink transmission in the first system and the second system in accordance with the uplink scheduling from the network side device, and when the difference acquired by subtracting the receiving signal sensitivity of the UE from the downlink reception power of the UE in the first system is not greater than the predetermined threshold, not performing the uplink transmission in the first system and the second system simultaneously as specified in the claims. 

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T VU whose telephone number is (571)272-8131.  The examiner can normally be reached on 8:00AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/MICHAEL T VU/
Primary Examiner, Art Unit 2641